 In the Matter of JONES & LAUGHLIN ORE COMPANYandWATERTOWNBUILDING & CONSTRIICTION TRADES COUNCIL, AFLCase No. 3-R-866.-Decided November 11, 1944Mr. James C. Beech,of Pittsburgh,Pa., for theCompany.Mr. NathanH. Blitman,of Syracuse,N. Y., for the AFL.Mr. Adron Coldiron,of StarLake, N. Y., for the CIO.Mr. PhilipLicari,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Watertown Building & ConstructionTrades Council, AFL, herein called the AFL, alleging that a questionaffecting commerce had arisenconcerningthe representation of em-ployees of Jones & Laughlin Ore Company,BensonMines, New York,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Milton A.Nixon, Trial Examiner.Said hearing was held at Star Lake, NewYork, on October 10, 1944.The Company, the AFL, and the UnitedSteelworkers of America, CIO, herein called the CIO, appeared andparticipated.All parties were afforded full opportunity to be heard,to examineand cross-examine witnesses,and to introduce evidencebearing on the issues.Subsequent to the hearing, the parties stipu-lated to correct the record in certain respects.The stipulation ishereby approved and made part of,the record.The; TrialExaminer'srulings made at thehearing arefree from prejudicial error and arehereby affirmed.All parties were afforded an opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYJones & Laughlin Ore Company, a Michigan corporation, is engagedat Benson Mines, New York, in the mining and processing of iron ore.During the 6 months ending September 30, 1944, the Company pur-59 N. L.R. B., No. 38.188 JONES & LAUGHLIN ORE COMPANY189chased raw materials valued in excess of $100,000, of which 85 percentwas shipped from points outside the State of New York.During thesame period the Company processed iron ore valued at approximately°$100,000, all of which was shipped to points outside the State of NewYork.The Company admits, and we find, that it is engaged in, commercewithin the meaning of the National Labor Relations Act.II.TIIE ORGANIZATIONS INVOLVEDWatertown Building & Construction Trades Council, affiliated withthe American Federation of Labor, is a labor organization admittingto membership, through its affiliated organizations,.'employees of theCompany.United Steelworkers of America, affiliated with the Congress of In-dustrial Organizations, is a labor organization admitting to member-ship employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn August 10, 1944, the AFL advised the Company that it repre-sented a majority of the Company's production and maintenance em-ployees, and requested that it be recognized as the exclusive bargainingrepresentative of such employees.On August 16, 1944, the Companyrefused to recognize the AFL until it has been certified by the Boardin an appropriate unit.A statement of a Field Examiner for the Board introduced intoevidence at the hearing, indicates that the AFL and the CIO eachrepresents a substantial number of employees in the unit hereinafterfound appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof'Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties agree that a unit of all the Company's production andmaintenance employees at Benson Mines, New York, including the em-ployees listed in Appendix A, annexed hereto,2 but excluding office andIThe Field Examiner reportedthat the AFLsubmitted 207 authorization cards, ofwhich 136bear names of persons listed onthe Company's pay roll of August 20, 1944,which contained the names of 278 employees in the appropriate unit; and that 97 cardswere dater]between January and September 1944, and 39 were undated.He also reportedthat the CIO submitted102 authorization cards,of which 85bear names of persons listedon the above-mentioned pay roll,and that 76 cards were dated between July and September1944,and 9 were undated2The parties agree, and the record discloses,that the employees listed in Appendix A,annexed hereto,possess no supervisory authority.We shall include them. 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDclerical employees, uniformed guards, and the employees listed in Ap-pendix B, annexed hereto,3 is appropriate.There are, however, cer-tain employees concerning whose inclusion the Company and the AFLdisagree, the C'IO taking no position.The AFL would include theseemployees, while the Company would exclude them.They are dis-cussed below.The Company employs, among others, a shop foreman, a garageforeman, and a shovel maintenance foreman, all of whom work in theCompany's shop department. They work with approximately 34 menwhom they instruct in the proper maintenance and repair of mechani-cal equipment.They, as well as the other employees with whom theywork, are paid on an hourly basis. The master mechanic's testimonyshows that, while these three foremen have the power of recommendinghiring or discharging of employees, such recommendations would besubject to an independent investigation conducted by him, and anyaction taken would be based upon the results of his investigation andnot solely upon their recommendations.Moreover, the record does notindicate whether they actually have made recommendations concerningthe hire or discharge of employees.We note, furthermore, that all theemployees in the shop department, including these 3 foremen, are un-der the direct supervision of the master mechanic who is always pres-ent on the job.We shall, therefore, include the shop foreman, thegarage foreman, and the shovel maintenance foreman.We find, in substantial accordance with the agreement of the partiesand our foregoing determinations, that all the Company's productionand maintenance employees at Benson Mines, New York, includingthe employees listed in Appendix A, annexed hereto, the shop foreman,the garage foreman, and the shovel maintenance foreman, but exclud-ing office and clerical employees, uniformed guards, the employeeslisted in Appendix B, annexed hereto, and all other supervisory em-ployees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth in theDirection.$ The parties agree that the employees listed in Appendix B, annexed hereto, are super-visory employees within the meaning of our customary definition.We shall r1xclude them. JONES & LAUGHLIN ORE COMPANY191DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Jones & LaughlinOre Company, Benson Mines, New York, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Third Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not work dur-ing said pay-roll period because they were ill or on vacation or tem-porarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but ex-cluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether they desire to be represented by Water-town Building & Construction Trades Council, AFL, or by UnitedSteelworkers of America, CIO, for the purposes of collective bargain-ing, or by neither.APPENDIX AA. Concentrator(4)TailingsDisposal Fore-(1)Separator Foremenmen(2)Rod Mill ForemenB. Sinter Plant(3)Filter Foremen(1)Sinter Machine ForemenAPPENDIX BA. Coarse Crusher & Fine Dept.(1)General Foremen(2)Shift Foremen(3)Crusher ForemenB. Concentrator(1)Shift Foremen(2)Repair Crush ForemenC. Sinter Plant(1)General Foreman(2)Shift Foremen(3)Repair Foremen618683-45-vol. 59-14D. Open-Pit Department(1)General Foreman(2)Pit Foremen(3)Blasting Foremen(4)Drill ForemenE. Shop Department(1)Master MechanicF. Electrical Department'(1)Chief Electrician(2)Electrician's Foreman